DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received December 2, 2020 (the “Response”) and the interview conducted November 24, 2020 (the “Interview”).  
In response to the Response and the Interview, the previous (1) objection to the drawings under 37 C.F.R. § 1.84; (2) objection to the Specification under 37 C.F.R. § 1.72(a); (3) objection of claims 3, 4, 8, 9, 13–16, and 19 under 37 C.F.R. § 1.71(a); (4) rejection of claims 1–12, 15 and 19 under 35 U.S.C. § 112(b); and rejection of claims 1–20 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–20 are currently pending.  

Information Disclosure Statement (IDS)
The IDS filed October 5, 2020 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Claim Rejections – 35 U.S.C. § 102
Claims 1, 5, 8, 10, 13, and 17 are rejected under 35 U.S.C. § 102 as being anticipated Daigle (US 2019/0220890 A1; filed Aug. 23, 2018).
Regarding claim 1, while Daigle discloses a method comprising:

by the computing device, transmitting in-store item information (fig. 7A, item 702; “the store’s daily deals” at ¶ 81) associated with the plurality of in-store items to a client device (fig. 1, item 110);
by the computing device, determining that the client device is likely to enter a first entity (fig. 1, item 102; ¶ 34) of the plurality of entities (¶ 34), wherein the first entity is identified based on a physical proximity (fig. 7A, item 704) between the client device and the first entity;
by the computing device, accessing, based on the first entity, location-specific in-store item information (fig. 7B, items 730–738) associated with one or more of the plurality of in-store items or one or more additional in-store items; and
by the computing device, transmitting (¶¶ 189–193) the location-specific in-store item information (fig. 7B, items 730–738) to the client device, 
wherein the in-store item information and the location-specific in-store item information are configured to be used by an in-store shopping application (fig. 4, item 402) on the client device to generate a catalog of in-store items (fig. 7B, items 730–738) offered for sale by the first entity while the client device is within the first entity.
Regarding claim 5, Daigle discloses further comprising:
causing the in-store item information (fig. 7A, item 702; “the store’s daily deals” at ¶ 81) and the location-specific in-store item information (fig. 7B, items 730–738) to be incorporated into a mobile database (fig. 3, item 304) on the client device (fig. 1, item 110), wherein the mobile database is used by the client device to generate the catalog (fig. 7A, item 702; fig. 7B, items 730–738).
claim 8, Daigle discloses wherein determining the client device is likely to enter the first entity is based on an indication (fig. 7A, item 704; “once the software application detects that the mobile computing device is at or near to a retail store” at ¶ 182) from the client device indicating that a user of the client device selected the first entity.
Regarding claim 10, Daigle discloses wherein the location-specific in-store item information (fig. 7B, items 730–738) comprises a price (“$14.99 EACH” at fig. 7B, item 730), a promotion (“75 ₵ OFF” at fig. 7B, item 732), or a saleable quantity (“16 OZ PASTA” at fig. 7B, item 732) associated with the one or more in-store items offered by the first entity.
Regarding claim 13, Daigle discloses one or more computer-readable non-transitory storage media (fig. 2, item 204; fig. 3, item 304) embodying software that is operable when executed to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 13.
Regarding claim 17, Daigle discloses a system (fig. 1, item 100) comprising: one or more processors (fig. 2, item 202; fig. 3, item 302); and a memory (fig. 2, item 204; fig. 3, item 304) coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 17.



Claim Rejections – 35 U.S.C. § 103
Claims 2, 14, and 18 are rejected under 35 U.S.C. § 103 as being obvious over Daigle in view of Hymel et al. (US 2013/0218449 A1; published Aug. 22, 2013).
Regarding claim 2, while Daigle teaches transmitting the location-specific in-store item information (fig. 7B, items 730–738) between the computing device (fig. 1, item 116) and the client device (fig. 1, item 110), Daigle does not teach wherein transmitting the location-specific in-store item information comprises determining a download size of the location-specific in-store item information based on a bandwidth and reliability of a data connection between the computing device and the client device while the client device is within the first entity.
Hymel teaches determining a download size of a photo (“the file size of the photo” at ¶ 56) based on a bandwidth (“current bandwidth” at ¶ 56) and reliability of a data connection (“wireless network performance” at ¶ 56) between a computing device and a client device.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Daigle’s transmitting the location-specific in-store item information to comprise determining a download size of the location-specific in-store item information based on a bandwidth and reliability of a data connection between the computing device and the client device as taught by Hymel to ensure Daigle’s user adequately receives the location-specific in-store item information without waiting too long.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for Daigle’s transmitting the location-specific in-store item information to occur while the client device is within the first entity since “selection of any order of performing process steps is prima facie In re Burhans, 154 F.2d 690 (CCPA 1946)).
Regarding claims 14 and 18, claim 2 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 2 are equally applicable to claims 14 and 18.

Claims 3, 4, 15, 16, 19, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Daigle in view of Blackhurst et al. (US 2011/0191180 A1; published Aug. 4, 2011).
Regarding claim 3, while Daigle teaches the in-store item information (fig. 7A, item 702; “the store’s daily deals” at ¶ 81) associated with the plurality of in-store items (fig. 1, item 140) are transmitted to the client device (fig. 1, item 116), Daigle does not teach determining a ranking of the plurality of in-store items based on historical purchase patterns of a user associated with the client device, wherein the in-store item information associated with the plurality of in-store items are transmitted to the client device according to the ranking.
Blackhurst teaches determining a ranking (¶ 94) of a plurality of in-store items (“products” at ¶ 94) based on historical purchase patterns (“the amount of purchases the customer made with a particular merchant” at ¶ 94) of a user associated with a client device, wherein in-store item information (“offers” at ¶ 94) associated with the plurality of in-store items are transmitted to a client device (fig. 1, item 4) according to the ranking (¶ 94).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Daigle’s in-store item information associated with the plurality of in-store items to be transmitted to the client device according to a determined ranking of the plurality of in-store items based on historical purchase patterns of a user associated with the client device as taught by Blackhurst “to 
Regarding claim 4, while Daigle teaches wherein the location-specific in-store item information (fig. 7B, items 730–738) associated with the one or more in-store items (fig. 1, item 140) are transmitted to the client device (fig. 1, item 116), Daigle does not teach determining a ranking of the one or more in-store items associated with the location-specific in-store item information, wherein the ranking is based on promotions associated with the one or more in-store items, sales velocity associated with the one or more in-store items, locations of the one or more in-store items within the first entity, or an inventory level associated with each in-store item of the one or more in-store items, wherein the location-specific in-store item information associated with the one or more in-store items are transmitted to the client device according to the ranking.
Blackhurst teaches determining a ranking (¶ 94) of a plurality of in-store items (“products” at ¶ 94), wherein the ranking is based on promotions associated with the one or more in-store items, sales velocity associated with the one or more in-store items (“if the transaction history indicates that the customer buys a large percentage of her of products from a first merchant (i.e. Company B) relative to other merchants, the merchant offer program application 10 may display all of the offers from the first merchant (i.e. Company B) that relate to the customer’s search near the top of the results section 720” at ¶ 94), locations of the one or more in-store items within the first entity, or an inventory level associated with each in-store item of the one or more in-store items, wherein location-specific in-store item information (“offers” at ¶ 94) associated with the one or more in-store items (“products” at ¶ 94) are transmitted to a client device (fig. 1, item 4) according to the ranking (¶ 94). 

Regarding claims 15 and 16, claims 3 and 4, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 3 and 4 are equally applicable to, respectively, claims 15 and 16.
Regarding claims 19 and 20, claims 3 and 4, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 3 and 4 are equally applicable to, respectively, claims 19 and 20.

Claim 6 is rejected under 35 U.S.C. § 103 as being obvious over Daigle in view of Chen et al. (US 7,543,118 B1; published June 2, 2009).
Regarding claim 6, while Daigle teaches using a mobile database (fig. 3, item 304) to determine the location-specific in-store item information (fig. 7B, items 730–738) to transmit to the client device, Daigle does not teach determining a current state of the mobile database on the client device; and determining one or more updates to change the current state of the mobile database to an end state of the mobile database indicated by the computing device, wherein the determined 
Chen teaches determining a current state (when the update package is received by an electronic device, a determination was made the update package is necessary at 7:12–39) of a mobile database (fig. 5, item 509 of mobile device item 109); and 
determining one or more updates (“update the ‘Main App’ file instance 557” at 7:12–39) to change the current state of the mobile database to an end state (item 509 with the updated “Main App” at 7:12–39) of the mobile database indicated by a computing device (fig. 1, item 107), wherein the determined one or more updates are used.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Daigle determining of the location-specific in-store item information to transmit to the client device to be based on determining a current state of the mobile database on the client device; and determining one or more updates to change the current state of the mobile database to an end state of the mobile database indicated by the computing device as taught by Chen for “the generation and distribution of update packages used to update software/firmware in mobile devices.”  Chen 2:59–60.

Claim 7 is rejected under 35 U.S.C. § 103 as being obvious over Daigle in view of Swidersky et al. (US 10,636,207 B1; filed Mar. 9, 2018).
Regarding claim 7, while Daigle teaches determining (at fig. 7A, item 704) that the client device (fig. 1, item 110) is likely to enter the first entity (fig. 1, item 102; ¶ 34), Daigle does not teach accessing a listing of entities previously visited by a user of the client device, the listing of entities being a subset of the plurality of 
Swidersky teaches accessing a listing of entities previously visited by a user (“determine a most popular or visited store at different times throughout the day” at 18:35–39) of a client device, the listing of entities being a subset (18:35–39 at least suggests the most popular or visited stores by the user in a mall is a subset of all stores in the mall) of a plurality of entities (all stores of a mall at 18:35–39) and includes a first entity; and wherein the listing of entities is used to determine that the client device is likely to enter the first entity (18:35–39).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Daigle’s determining that the client device is likely to enter the first entity is based on an accessed listing of entities previously visited by a user of the client device, the listing of entities being a subset of the plurality of entities and includes the first entity as taught by Swidersky “to provide users with more accurate wayfinding information in an organized and dynamic manner.”  Swidersky 1:33–35.

Claims 9 and 11 are rejected under 35 U.S.C. § 103 as being obvious over Daigle.
Regarding claim 9, while Daigle wherein the catalog (fig. 7A, item 702; fig. 7B, items 730–738) is configured to provide information about a particular in-store item of the plurality of in-store items selected by a user of the client device, Daigle does not teach the providing while the user is shopping within the first entity.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for Daigle’s catalog to provide the information while the user is shopping within the first entity since “selection of any order of performing process steps is prima facie obvious in the absence of new or In re Burhans, 154 F.2d 690 (CCPA 1946)).
Regarding claim 11, while Daigle teaches further comprising receiving, from the client device, a coupon grab (“A grab coupon control is provided to grab the coupon for later use, such as during checkout” at ¶ 189; “GRAB COUPON” at fig. 7B) for a selected one of the plurality of in-store items (fig. 7B, items 730–738) offered by the first entity, wherein the selected one of the plurality of in-store items is selected using the in-store shopping application (fig. 4, item 402) and the coupon grab is generated by the in-store shopping application, Daigle does not teach (1) the coupon grab being a purchase request; and (2) the receiving while the user is shopping within the first entity.
Daigle teaches a purchase request (“If a product identifier associated with any of the coupons is entered into the cash register at checkout, the coupon or sale price is automatically applied to the purchase.  The checkout process is then completed and a payment is received from the consumer.” at ¶ 48).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for Daigle’s coupon grab to be a purchase request as taught by Daigle to avoid waiting in line at a cash register before purchasing the product of interest.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for Daigle’s receiving to occur while the user is shopping within the first entity since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).

Claims 12 is rejected under 35 U.S.C. § 103 as being obvious over Daigle in view of Adderly et al. (US 10,375,437 B2; filed June 18, 2015).
claim 12, while Daigle teaches wherein the transmission of the location-specific in-store item information (fig. 7B, items 730–738) to the client device is performed in response to a determination that a user requested promotions by moving around a store (fig. 7B, item 726), Daigle does not teach a determining that wireless connectivity within the first entity is below a threshold.
	Adderly teaches determining that wireless connectivity within a first entity is below a threshold (“determine whether the signal strength of the wireless connection is below a threshold” at 3:24–25).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for Daigle’s determining to be that wireless connectivity within the first entity is below a threshold as taught by Adderly to ensure the client receives the intended location-specific in-store item information over the network, and if not, informing the client that the intended location-specific in-store item information was not received.

Claims 1, 13, and 17 are rejected under 35 U.S.C. § 103 as being obvious over Showers et al. (US 10,318,992 B2; filed Feb. 1, 2017).
Regarding claim 1, while Showers teaches a method (fig. 7C; 23:13–33) comprising:
by a computing device (fig. 1, item 12), identifying (at fig. 2, items 66–68) a plurality of in-store items (fig. 1, item 60; fig. 6b, item 620) that are commonly offered for sale by a plurality of entities (figs. 6–7, item 608);
by the computing device, determining that a client device (fig. 1, item 28; fig. 7, item 600) is likely to enter a first entity (fig. 7C, “Merchant1” item 608A; 23:13–33) of the plurality of entities, wherein the first entity is identified based on a ranking;

by the computing device, transmitting (23:13–33) the location-specific in-store item information to the client device, wherein the location-specific in-store item information is configured to be used by an in-store shopping application (fig. 1, item 52; fig. 8, item 812; fig. 9, item 918) on the client device to generate a catalog of in-store items offered for sale by the first entity while the client device is within the first entity, 
Showers does not teach (A) the ranking based on a physical proximity between the client device and the first entity; (B) transmitting, by the computing device, in-store item information associated with the plurality of in-store items to the client device; and (C) the in-store item information is configured to be used by the in-store shopping application.
Showers teaches 
(A) ranking offers based on a physical proximity between a client device and a first entity (51:13–25); 
(B) transmitting, by a computing device (fig. 1, item 12), in-store item information (fig. 7A, item 708; fig. 7B, item 716) associated with a plurality of in-store items (items offered by “Merchant1,” “Merchant2,” and “Merchant3” at fig. 7B) to the client device; and 
(C) the in-store item information is configured to be used by an in-store shopping application (fig. 1, item 52; fig. 8, item 812; fig. 9, item 918).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Showers’ ranking to be based on a physical proximity between the client device and the first entity; and Showers’ method to 
Regarding claim 13, Showers discloses one or more computer-readable non-transitory storage media (fig. 8, item 804) embodying software that is operable when executed to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 13.
Regarding claim 17, Showers discloses a system (fig. 8, item 800) comprising: one or more processors (fig. 8, item 802); and a memory (fig. 8, item 804) coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 20120249550 A1; US 20130332284 A1; US 10423998 B2; US 20160104189 A1; US 10306466 B2; US 10567915 B2; and US 20190347711 A1.
Applicants’ amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449